                                                                                                                                                                        
EXHIBIT 10.1
 
AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT
 
This AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT is made as of
March 5, 2010 (this “Amendment”), among NN, INC., a Delaware corporation (the
“US Borrower”), the FOREIGN BORROWERS party hereto (together with the US
Borrower, the “Borrowers” and each individually, a “Borrower”), the LENDERS
party hereto and KEYBANK NATIONAL ASSOCIATION, as Agent (as defined below).
 
WITNESSETH:
 
WHEREAS, the Borrowers have been extended certain loans and other financial
accommodations pursuant to the Amended and Restated Credit Agreement, dated as
of March 13, 2009 (as heretofore amended, supplemented or otherwise modified
from to time, the “Credit Agreement”), among the Borrowers, the Lenders party
thereto and KeyBank National Association, as administrative agent and collateral
agent (the “Agent”); and
WHEREAS, the Lenders desire to amend the terms of the Credit Agreement as
follows on the terms set forth herein,
 
NOW THEREFORE, in consideration of the premises contained herein and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Borrowers, the Agent and the Lenders do hereby agree as
follows:
 
SECTION 1.   DEFINED TERMS.
Each term used and not otherwise defined herein shall have the meaning ascribed
to such term in the Credit Agreement.  Unless specifically noted, for purposes
of this Amendment, the term “Lender” shall be deemed to include the Swing Line
Lender and each Fronting Lender.
 
SECTION 2.   AMENDMENT TO CREDIT AGREEMENT.
           2.1       Amendments to Section 1.1.  Section 1.1 of the Credit
Agreement is hereby amended by replacing the definitions “Applicable Margin”,
“Consolidated EBITDA” and “Maximum Amount” with the following definitions to
read in each case as follows:
 
“Applicable Margin” means (a) four hundred and seventy five (475.00) basis
points for LIBOR Fixed Rate Loans, and (b) four hundred twenty five (425.00)
basis points for Base Rate Loans.
 
“Consolidated EBITDA” means, for any period, as determined on a Consolidated
basis and after giving Acquisition Pro Forma Effect to any Acquisition made
during such period, Consolidated Net Earnings for such period, plus (x) without
duplication, the aggregate amounts deducted in determining such Consolidated Net
Earnings in respect of: (a) Consolidated Interest Expense, (b) Consolidated
Income Tax Expense, (c) Consolidated Depreciation and Amortization Charges, and
(d) non-recurring non-cash restructuring charges, minus (y) without duplication,
the aggregate amounts included in determining such Consolidated Net Earnings in
respect of: (i) extraordinary or unusual non-cash gains not incurred in the
ordinary course of business and (ii) foreign exchange gains as reported in Other
Income according to GAAP and the positive impact to Consolidated EBITDA
resulting from converting Alternate Currency-based income to Dollar-based income
at an exchange rate exceeding $1.46 per €1.00, to the extent such amounts
together exceed $5,000,000 for such period; provided that, for purposes of
calculating the Leverage Ratio and the applicable financial covenants set forth
in Section 5.7 hereof, Consolidated EBITDA shall be deemed to be (A) negative
($3,513,000) for the fiscal quarter ended June 30, 2009, (B) negative
($3,382,000) for the fiscal quarter ended September 30, 2009, and (C) $3,680,000
for the fiscal quarter ended December 31, 2009.
 
 
 

--------------------------------------------------------------------------------


“Maximum Amount” means, for each Lender, the amount set forth opposite such
Lender’s name under the column headed “Maximum Amount” as set forth on Schedule
1 hereto, subject to (x) decreases to reflect from time to time the then
applicable Total Commitment Amount, (y) decreases pursuant to Section 2.9(a)
hereof, and (z) assignments of interests pursuant to Section 11.10 hereof;
provided that the Maximum Amount for the Swing Line Lender shall exclude the
Swing Line Commitment (other than its pro rata share), and the Maximum Amount of
the Fronting Lender shall exclude the Letter of Credit Commitment (other than
its pro rata share).
 
 
“Total Commitment Amount” means Eighty Five Million Dollars ($85,000,000), as
such amount may be decreased pursuant to Section 2.9(a) hereof, the Total
Commitment Amount in any event reducing in the amount of $1,000,000 as of the
end of each fiscal quarter during the Commitment Period commencing with the
fiscal quarter ending December 31, 2010.
 
           2.2       Amendments to Section 1.1.  Section 1.1 of the Credit
Agreement is hereby amended by  adding thereto the definitions “Amendment No.
2”, “Attributable Indebtedness”, and “Minimum Asset Coverage Ratio” to read in
each case as follows:
 
“Amendment No. 2” means that certain Amendment No. 2 to Amended and Restated
Credit Agreement, dated as of March 5, 2010.
 
“Attributable Indebtedness” means, on any date, in respect of any operating
lease of a Person, the capitalized amount of the remaining lease payments under
such lease that would appear on a balance sheet of such Person prepared as of
such date in accordance with GAAP if the obligations under such lease were
accounted for as Capitalized Lease Obligations.
 
"Minimum Asset Coverage Ratio”. means, as of any date of determination,
determined on a Consolidated basis, the ratio of: (a) the sum of Consolidated
Accounts Receivable (as defined by GAAP) of the US Borrower as of such date,
plus Consolidated Inventory (as defined by GAAP) of the US Borrower as of such
date to (b) the outstanding Revolving Credit Exposure at such time.
 
        2.3       Amendment to Schedule I.  Annex I to the Credit Agreement is
hereby deleted in its entirety and new Schedule I attached hereto is hereby
substituted therefor.
 
 
 
2

--------------------------------------------------------------------------------


           2.4       Amendments to Section 5.7.  Section 5.7 of the Credit
Agreement is hereby amended: (x) by deleting clauses (a), (b), (c), (e) and (f)
thereof each in its entirety (with clause (d) thereof remaining unchanged by
this Amendment) and adding new clauses (a), (b), (c), (e) and (f) thereto to
read as follows and (y) adding new clause (g) to read as follows:
 
Section 5.7        Financial Covenants.
 
(a)        Capitalization Ratio.  US Borrower shall not suffer or permit the
Capitalization Ratio at any time to exceed: (i) 0.60 to 1.00 on the Restatement
Closing Date through June 29, 2010, (ii) 0.61 to 1.00 on June 30, 2010 through
September 29, 2010, (iii) 0.62 to 1.00 on September 30, 2010 through March 30,
2011, (iv) 0.61 to 1.00 on March 31, 2011 through June 29, 2011 and (v) 0.60 to
1.00 on June 30, 2011 and thereafter.
 
(b)        Interest Coverage Ratio.  US Borrower shall not suffer or permit the
Interest Coverage Ratio to be less than: (i) 0.42 to 1.00 for the period ending
March 31, 2010, (ii) 0.95 to 1.00 for the period ending June 30, 2010, (iii)
1.57 to 1.00 for the period ending September 30, 2010, (iv) 1.71 to 1.00 for the
period ending December 31, 2010, (v) 2.23 to 1.00 for the period ending March
31, 2011 and (vi) 2.76 for each period ending June 30, 2011 and thereafter.
 
(c)        Minimum EBITDA. US Borrower shall not suffer or permit Consolidated
EBITDA, as determined for the most recently completed four fiscal quarters of US
Borrower, to be less than:
 
            (i)         $603,000 for the period ending March 31, 2010;
 
            (ii)        $7,245,000 for the period ending June 30, 2010;
 
            (iii)       $15,106,000 for the period ending September 30, 2010;
 
            (iv)       $17,623,000 for the period ending December 31, 2010
 
            (v)        $24,904,000 for the period ending March 31, 2011; and
 
            (vi)       $32,077,000 for the period ending June 30, 2011 and
thereafter.
 
(e)        Leverage Ratio.  US Borrower shall not suffer or permit at any time
the Leverage Ratio, as determined for the most recently completed four fiscal
quarters of US Borrower, to exceed: (i) 6.50 to 1.00 for the period ending
September 30, 2010, (ii) 5.57 to 1.00 for the period ending December 31, 2010,
(iii) 3.94 to 1.00 for the period ending March 31, 2011, and (iv) 2.77 to 1.00
for the period ending June 30, 2011.  This covenant shall be suspended and shall
not apply for the fiscal quarters of US Borrower ending March 31, 2010 and June
30, 2010.
 
(f)         Capital Expenditures.  The Companies shall not invest in
Consolidated Capital Expenditures greater than: (i) $5,015,000 for the fiscal
quarter ending March 31, 2010, (ii) $8,178,000 on a cumulative basis for the two
fiscal quarter period ending June 30, 2010, (iii) $12,867,000 on a cumulative
basis for the three fiscal quarter period ending September 30, 2010, (iv)
$16,705,000 on a cumulative basis for the four fiscal quarter period ending
December 31, 2010, (v) $2,637,000 for the fiscal quarter ending March 31, 2011
and (vi) $5,274,000 on a cumulative basis for the two fiscal quarter period
ending June 30, 2011; provided that, the amount of permitted Consolidated
Capital Expenditures for any such fiscal period or cumulative fiscal period
shall be reduced by the amount of Attributable Indebtedness of operating leases
entered into by the Companies in such fiscal period; provided that, Consolidated
Capital Expenditures made with (A) net proceeds from a Material Recovery Event
used to replace, rebuild or restore fixed assets in accordance with Section
2.11(c)(ii) hereof, and (B) net proceeds from asset dispositions used to replace
such assets in accordance with Section 2.11(c)(i) hereof, shall not be included
in calculating Consolidated Capital Expenditures for purposes of this subsection
(f).
 
 
 
3

--------------------------------------------------------------------------------


(g)        Minimum Asset Coverage Ratio:  US Borrower shall not suffer or permit
as of the last day of any fiscal quarter the Minimum Asset Coverage Ratio to be
less than 1.05 to 1.00.
 
         2.5       Amendments to Section 5.8.  Section 5.8 of the Credit
Agreement is hereby amended by deleting clause (b) thereof in its entirety and
adding new clause (b) thereto to read as follows:
 
(b)        any loans granted to or Capitalized Lease Obligations entered into by
any Company for the purchase or lease of fixed assets (and refinancings of such
loans or Capitalized Lease Obligations), which loans and Capitalized Lease
Obligations shall only be secured by the fixed assets being purchased or leased,
so long as the aggregate principal amount of all such loans and Capitalized
Lease Obligations for all Companies shall not exceed Six Million Dollars
($6,000,000) at any time outstanding;
 
            2.6       Amendments to Section 2.11.  Section 2.11(c) of the Credit
Agreement is hereby amended by deleting clause (iv) thereof in its entirety and
adding new clause (iv) thereto to read as follows:
 
            (iv)       Excess Cash of All Domestic Companies.  If, at any time,
the aggregate unencumbered and unrestricted cash on hand of US Borrower and the
Domestic Subsidiaries plus Cash Equivalents of the US Borrower and the Domestic
Subsidiaries shall exceed Four Million Dollars ($4,000,000), US Borrower shall,
within three Business Days thereof, make a Mandatory Prepayment in an amount
equal to such excess (provided that US Borrower need not make such Mandatory
Prepayment if the Leverage Ratio for the most recently completed fiscal quarter
shall have been less than 2.50 to 1.00).
 
         2.7       Amendments relating to certain Foreign Borrowers.  The
following provisions of the Credit Agreement are hereby amended as related to
certain Foreign Borrowers:
 
(a)        Amendments to Section 1.1.  Section 1.1 of the Credit Agreement is
hereby amended by deleting the definition “Company” in its entirety and adding
the definition “Company” to read as follows.
 
“Company” means a Borrower or a Subsidiary of a Borrower (other than
Kugelfertigung Eltmann GmbH).
 
 
 
4

--------------------------------------------------------------------------------


(b)        Amendments to Section 5.  Section 5 of the Credit Agreement is hereby
amended by adding Section 5.32 thereto to read as follows.
 
Section 5.32     Restructure of Foreign Borrowers.  Except as listed on Schedule
5.32, the Borrowers agree that the Borrowers will not commence a material
restructuring (including any insolvency action with respect thereto) of any
Foreign Borrower or any Subsidiary which was formerly a Foreign Borrower
(notwithstanding its release as a Foreign Borrower pursuant to Amendment No. 2
or otherwise as contemplated thereby), so long as any Obligations of such
Foreign Borrower or such Subsidiary are outstanding and for a period of twelve
(12) months following repayment of any such Obligations, unless such action is
required under order of any Governmental Authority or Requirement of Law after
the Borrowers have taken all steps reasonably available to prevent, object to or
stay such action.
 
SECTION 3.   Release of Kugelfertigung Eltmann GmbH as a Foreign Borrower.
 
Upon the Effective Time of this Amendment, (a) Kugelfertigung Eltmann GmbH shall
cease to be a Borrower for all purposes under the Credit Agreement and shall no
longer have future Advances or Letters of Credit available to it thereunder, (b)
all Liens granted by Kugelfertigung Eltmann GmbH to the Administrative Agent to
secure the Obligations shall be deemed discharged and no longer effective and
(c) Kugelfertigung Eltmann GmbH shall no longer be liable for any of the
Obligations as a Borrower or Borrower Guarantor under the Credit Agreement or
any other Loan Document; provided that neither clause (a), (b) or (c) shall
apply to any provisions of the Credit Agreement (including, without limitation,
indemnification provisions) which, by their terms, specifically survive the
termination of the Credit Agreement.  Upon the Effective Time of this Amendment,
Kugelfertigung Eltmann GmbH is hereby authorized to file any and all releases,
instruments and other documents which are necessary to effect the forgoing
release and discharge under applicable Requirements of Law.  The Lenders and
Agent agree to execute any and all additional releases, instruments and other
documents necessary to effect the foregoing release and discharge. 
 
SECTION 4.   REPRESENTATIONS AND WARRANTIES.
Each Borrower hereby represents and warrants to the Lenders and the Agent as
follows:
 
4.1        This Amendment. This Amendment has been duly and validly executed by
an authorized officer of such Borrower and constitutes the legal, valid and
binding obligation of such Borrower enforceable against such Borrower in
accordance with its terms.  The Credit Agreement, as amended by this Amendment,
remains in full force and effect and remains the valid and binding obligation of
such Borrower enforceable against such Borrower in accordance with its terms. 
The sum of any amendment fee, structuring fee, additional interest and other
consideration paid or to be paid by the Borrowers to the Senior Noteholders in
connection with the Indenture Amendment (as defined below) does not exceed the
sum of the amounts paid or to be paid by the Borrowers (a) pursuant to Sections
4.6 and 4.7 of this Amendment and (b) due to the increase in the Applicable
Margin set forth in this Amendment.
 
4.2        No Default or Event of Default.  No Default or Event of Default now
exists under the Credit Agreement and, upon the effectiveness of this Amendment,
no Default or Event of Default will be existing and no Default or Event of
Default will occur as a result of the effectiveness of this Amendment.
 
4.3        Restatement of Representations and Warranties.  Upon the
effectiveness of this Amendment, the representations and warranties of such
Borrower contained in the Credit Agreement, as amended by this Amendment, and
the Related Writings will be true and correct in all material respects on and as
of the date of this Amendment, except for representations and warranties that
were given as of a specific earlier date (which remain true and correct as of
such earlier date) or representations and warranties which became inaccurate
solely as a result of changes permitted under the Credit Agreement.
 
 
 
5

--------------------------------------------------------------------------------


SECTION 5.   CONDITIONS TO EFFECTIVENESS
            This Amendment shall become effective as of the time (the Effective
Time”) on which each of the following conditions precedent shall have been
fulfilled:
 
5.1        This Amendment.  The Agent shall have received from each Borrower and
requisite Lenders an original counterpart of this Amendment, in each case,
executed and delivered by a duly authorized officer of such Borrower or such
Lender, as the case may be.  For the avoidance of doubt, the execution of this
Amendment by the Lenders which are signatories hereto shall constitute
authorization by such Lenders to the Agent to execute as Bank Agent (as defined
in the Intercreditor Agreement) the First Amendment to Intercreditor (as defined
below).
 
5.2        Amendment to Amended and Restated Intercreditor Agreement.  The Agent
shall have received an original counterpart of the First Amendment to Amended
and Restated Intercreditor Agreement, Agreement, dated as of March 5, 2010 (the
“First Amendment to Intercreditor”), between the Bank Agent and the Noteholders,
duly executed and delivered by the Noteholders and acknowledged by the Borrower
Agent on behalf of all of the Borrowers.
 
5.3        Guarantor Acknowledgement.  The Agent shall have received from each
Guarantor of Payment a counterpart of the Acknowledgement of Guarantors of
Payment, attached hereto as Annex I, in each case, executed and delivered by a
duly authorized officer of such Guarantor of Payment.
 
5.4        Amendment to Senior Notes Indenture.  The Borrowers shall have
delivered to the Agent a fully effective amendment to the Senior Notes
Indenture, in form and substance satisfactory to the Agent, incorporating in
substance the amendments set forth in Section 2 hereof (the “Indenture
Amendment”).
 
5.5        Amendment Fee.  The Borrowers shall have paid to the Agent for the
ratable benefit of the Lenders an amendment fee in the amount of $225,000.
 
5.6        Agent Structuring Fee.  The Borrowers shall have paid to the Agent
for its own account an agent structuring fee in the amount of $50,000.
 
5.7        Other Fees and Expenses.  The Borrowers shall have paid all other
reasonable outstanding costs, expenses and fees of the Agent and its advisors,
service providers and legal counsels incurred in connection with the
documentation of this Amendment, in each case, to the extent invoiced.
 
5.8        Other Documents.  The Agent shall have received such other documents,
instruments or other materials as it shall have reasonably requested.
 
SECTION 6.     MISCELLANEOUS.
 
6.1        Governing Law. This Amendment shall be governed by, and construed and
enforced in accordance with, the laws of the State of Ohio.
 
6.2        Severability. Any provision of this Amendment which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this
Amendment.
 
 
 
6

--------------------------------------------------------------------------------


6.3        Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto and separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, and all
of which taken together shall constitute but one and the same instrument.
 
6.4        Headings. Section headings used in this Amendment are for the
convenience of reference only and are not a part of this Amendment for any other
purpose.
 
6.5        Negotiations. Each Borrower acknowledges and agrees that all of the
provisions contained herein were negotiated and agreed to in good faith after
discussion with the Agent and the Lenders and reviewed by counsel for such
Borrower.
 
6.6        Expenses; Agreement With Respect to the Senior Notes Indenture. The
Borrowers shall be responsible for all reasonable costs, expenses and fees of
the Agent and its advisors, service providers and legal counsels incurred in
connection with the documentation of this Amendment.  To the extent the Senior
Noteholders are compensated or will be compensated for executing and delivering
the Indenture Amendment, whether by fee, increased yield or otherwise, in an
aggregate amount in excess of the amount paid or to be paid by the Borrowers (a)
pursuant to Sections 4.6 and 4.7 of this Amendment and (b) due to the increase
in the Applicable Margin set forth in this Amendment, the Borrowers shall
provide the Agent and the Lenders with at least the equivalent economic
consideration (it being understood that the forgoing sentence shall in no way be
deemed to constitute a consent on the part of the Agent or the Lenders for any
such additional compensation to such Persons).
 
6.7        Nonwaiver. The execution, delivery, performance and effectiveness of
this Amendment shall not operate as, or be deemed or construed to be, a waiver:
(i) of any right, power or remedy of the Lenders or the Agent under the Credit
Agreement (as amended by this Amendment) or any Related Writing, or (ii) any
term, provision, representation, warranty or covenant contained in the Credit
Agreement (as amended by this Amendment) or any Related Writing.  None of the
provisions of this Amendment shall constitute, be deemed to be or construed as,
a waiver of any Default or Event of Default under the Credit Agreement (as
amended by this Amendment).
 
6.8        Reaffirmation.  Each Borrower hereby (i) ratifies and reaffirms all
of its payment and performance obligations, contingent or otherwise, under the
Credit Agreement (as amended by this Amendment) and Related Writing to which it
is a party (including, without limitation, any Guaranty of Payment) and (ii)
ratifies and reaffirms its grant of security interests and Liens under such
documents and confirms and agrees that such security interests and Liens
hereafter secure all of the Obligations. 
 
6.9        Loan Document.  This Amendment is a Loan Document.  
 
[Signatures Follow on Next Page]
 
 
 
7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers or agents thereunto duly authorized as of
the date first written above.
 
                                                                           BORROWERS:
 
                                                                             

  NN, INC.          
 
By:
/s/ James H. Dorton       Name: James H. Dorton       
Title:  Vice President and CFO 
         

               

             
 
By:
/s/ William C. Kelly, Jr.       Name:  William C. Kelly, Jr.       
Title:  Director
 
 
 
 
         

  NN NETHERLANDS B.V.          
 
By:
/s/ William C. Kelly, Jr.       Name:  William C. Kelly, Jr.        Title: 
Director           

   
 

  KUGELFERTIGUNG ELTMANN GMBH          
 
By:
/s/ William C. Kelly, Jr.       Name:  William C. Kelly, Jr.       
Title:  Director 
 
 
         

  NN EUROBALL IRELAND LIMITED          
 
By:
/s/ James H. Dorton       Name:  James H. Dorton       
Title:  Director 
 
 
         

  NN SLOVAKIA, S.R.O.          
 
By:
/s/ William C. Kelly, Jr.       Name:  William C. Kelly, Jr.        Title: 
Director          

 
 
    
 
 
 
 
 

--------------------------------------------------------------------------------

  NN EUROPE S.P.A.          
 
By:
/s/ William C. Kelly, Jr.       Name:  William C. Kelly, Jr.        Title: 
Director          

 
 
         
 
 
 
 
 

--------------------------------------------------------------------------------


 
                                                                                     AGENT
AND LENDERS:
 
 

  KEYBANK NATIONAL ASSOCIATION, as Lender and as Agent          
 
By:
/s/ David A. Wild       Name:  David A. Wild        Title:  Vice President     
     

                             

  REGIONS  BANK, as Lender          
 
By:
/s/ Jonathan C. Tutor       Name:  Jonathan C. Tutor        Title:  Senior Vice
President           

    

  BRANCH BANKING AND TRUST COMPANY, as Lender          
 
By:
/s/ R. Andrew Bean       Name:  R. Andrew Bean       
Title:  Senior Vice President 
 
         

 

  WELLS FARGO BANK NATIONAL ASSOCIATION, as Lender          
 
By:
/s/ Nicholas Schoolar       Name:  Nicholas Schoolar        Title:  Vice
President           

 
 
 

--------------------------------------------------------------------------------


 
 
ANNEX I
 
 
 
ACKNOWLEDGEMENT OF GUARANTORS OF PAYMENT
 
 
 
Each undersigned hereby acknowledges and agrees to the terms of the Amendment
No. 2 to Amended and Restated Credit Agreement, dated as of March 5, 2010 (the
“Amendment”), delivered in connection with the Amended and Restated Credit,
dated as of March 13, 2009 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among NN, INC., a Delaware
corporation (the “US Borrower”), the FOREIGN BORROWERS party thereto (together
with the US Borrower, the “Borrowers” and each individually, a “Borrower”),
various financial institutions (collectively, the “Lenders” and individually, a
“Lender”) and KEYBANK NATIONAL ASSOCIATION (“KeyBank”), as administrative agent
and collateral agent (KeyBank, in such capacity, the “Agent”). 
 
The undersigned hereby confirms that, upon the effectiveness of the Amendment,
each Guaranty of Payment by the undersigned, and each Related Writing to which
the undersigned is a party, shall remain in full force and effect and be the
valid and binding obligation of the undersigned, enforceable against the
undersigned in accordance with its terms.   The undersigned hereby further
confirms that, upon the effectiveness of the Amendment, such Guaranty of Payment
shall continue to guaranty the Obligations (as defined therein).
 
            Capitalized terms used herein but not defined are used as defined in
the Credit Agreement.
 
         THE DELTA RUBBER COMPANY
 
                                            
         By: /s/  James H. Dorton                                   
                              Name: James H. Dorton                             
                             
Title: Treasurer                                           
 
 
 
         WHIRLAWAY CORPORATION
 
 
         By:  /s/ James H. Dorton                                   
                              Name:  James H. Dorton                            
                              Title: Treasurer                                           
 
 
 
          TRIUMPH LLC
 
 
         By:  /s/ James H. Dorton                                   
                                 Name: James H.
Dorton                              
                                
Title: Treasurer                                              
 
 
 
 
 

--------------------------------------------------------------------------------


 
         INDUSTRIAL MOLDING CORPORATION
 
 
 
         By:  /s/James H. Dorton                                        
                              Name: James H.
Dorton                                  
                             
Title: Treasurer                                                
 
 
 
         NN HOLDINGS B.V.
   
         By:  NN International B.V., its sole managing director
 
 
         By:  /s/William C. Kelly, Jr.                                    
                              Name:  William C. Kelly,
Jr.                             
                                 Title: Director                                                   
 
 
 
         NN INTERNATIONAL B.V.
 
 
                               By:  /s/William C. Kelly,
Jr.                                    
                                  Name: William C. Kelly,
Jr.                              
                                 
Title: Director                                                   
 

--------------------------------------------------------------------------------


SCHEDULE 1
 
TO AMENDED AND RESTATED CREDIT AGREEMENT
 
 
 
 
 
 
 
 
 
LENDERS
 
 
 
 
 
COMMITMENT
 
PERCENTAGE
 
REVOLVING
CREDIT
 
COMMITMENT
 
AMOUNT
 
 
 
 
 
 
 
MAXIMUM AMOUNT
 
KeyBank National Association
 
29.629629633333%
 
$25,185,185.19
 
$25,185,185.19
 
Regions Bank
 
27.777777777778%
 
$23,611,111.11
 
$23,611,111.11
 
Branch Banking and Trust Company
 
27.777777777778%
 
$23,611,111.11
 
$23,611,111.11
 
Wells Fargo Bank National Association
 
14.814814811111%
 
$12,592,592.59
 
$12,592,592.59
 
Total Commitment Amount
 
100%
 
$85,000,000.00   
 
$85,000,000.00
 

 
 
 
 

--------------------------------------------------------------------------------


 
SCHEDULE 5.32
 
TO AMENDED AND RESTATED CREDIT AGREEMENT
 
 
 
            1.         NN Netherlands employee reduction action (up to 52
employees)
 
 
 
            2.         NN Italy employee reduction action (up to 34 employees)
 
 
 
 
 